EXHIBIT 10.15

 

STOCKHOLDERS AGREEMENT

 

THIS STOCKHOLDERS AGREEMENT (this “Agreement”) is made and entered into as of
the 29th day of October, 2004, by and among KOOSKIA INVESTMENT CORPORATION, a
Delaware corporation (“Boise Sub”), FOREST PRODUCTS HOLDINGS L.L.C., a Delaware
limited liability company (“FPH”), and BOISE LAND & TIMBER HOLDINGS CORP., a
Delaware corporation (“Timber Holding Co.”).

 

R E C I T A L S

 

WHEREAS, Boise Cascade Corporation, a Delaware corporation and sole shareholder
of Boise Sub (to be renamed “OfficeMax Incorporated” on November 1, 2004,
“BCC”), FPH and Timber Holding Co. are parties to that certain Asset Purchase
Agreement, dated as of July 26, 2004 (as amended from time to time in accordance
with its terms, the “Asset Purchase Agreement”);

 

WHEREAS, pursuant to and subject to the terms and conditions of the Asset
Purchase Agreement, at the closing of the transactions contemplated thereby, one
or more wholly-owned Subsidiaries of Timber Holding Co. is acquiring
substantially all of the timberlands assets of BCC and certain of its
Subsidiaries and certain of Timber Holding Co.’s Affiliates are acquiring
substantially all of the other assets of BCC’s forest products business and in
connection therewith, Boise Sub is acquiring shares of Timber Holding Co.;

 

WHEREAS, FPH recognizes that BCC has substantial experience and expertise in the
ownership, management and operation of timberlands and that Boise Sub is a
wholly-owned Subsidiary of BCC;

 

WHEREAS, Boise Sub, FPH and Timber Holding Co. desire to enter into this
Agreement to set forth certain arrangements with respect to the ownership,
operation and management of Timber Holding Co. and its Subsidiaries; and

 

WHEREAS, the execution and delivery of this Agreement is a condition to each of
Boise Sub’s and FPH’s respective obligations to effect the Closing (as defined
in the Asset Purchase Agreement).

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and undertakings contained herein, and subject to and on the terms and
conditions herein set forth, the parties hereto agree as follows:

 


ARTICLE I
DEFINITIONS AND TERMS

 


1.1                                 CERTAIN DEFINITIONS. AS USED HEREIN, THE
FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH OR AS REFERENCED BELOW:

 

--------------------------------------------------------------------------------


 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such first
Person as of the date on which, or at any time during the period for which, the
determination of affiliation is being made.  For the purpose of this definition,
“control” means (i) the ownership or control of 50% or more of the equity
interest in any Person, or (ii) the ability to direct or cause the direction of
the management or affairs of a Person, whether through the direct or indirect
ownership of voting interests, by contract or otherwise.

 

“Agreement” shall mean this Agreement, including the exhibits hereto, as the
same may be amended or supplemented from time to time in accordance with the
terms hereof.

 

“Applicable Percentage” shall mean (i) if there are five (5) or more members of
the Board then in office, 80% or more, (ii) if there are four (4) members of the
Board then in office, 75% or more, and (iii) if there are three (3) members of
the Board then in office, 66% or more.

 

“Asset Purchase Agreement” shall have the meaning set forth in the Recitals
hereto.

 

“Board” shall mean the Board of Directors of Timber Holding Co.

 

“Boise Sub” shall mean Kooskia Investment Corporation, a Delaware corporation.

 

“Boise Sub Holders” shall collectively refer to: (i) Boise Sub; and (ii) any
other Stockholders who directly or indirectly acquire any Shares from Boise Sub,
other than Stockholders who directly or indirectly acquire Shares from Boise Sub
pursuant to an Initial Period Pro-Rata Tag-Along as provided in
subsection 5.3(b)(ii) below.

 

“Boise Sub Registrable Securities” shall have the meaning set forth in the
Registration Rights Agreement.

 

“Business” shall have the meaning set forth in the Asset Purchase Agreement.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which banks in Chicago, Illinois are authorized or obligated by Law or executive
order to close.

 

“Commission” shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

 

“Common Stock” means, collectively, the Series A Common, the Series B Common and
the Series C Common.

 

“CPA Firm” shall mean the independent public auditor selected pursuant to
Section 4.3, or any subsequent independent public auditor of the books and
records of Timber Holding Co. appointed by the Board in accordance with the
terms of this Agreement.

 

“Demand Registration” shall have the meaning set forth in the Registration
Rights Agreement.

 

2

--------------------------------------------------------------------------------


 

“DGCL” shall mean the General Corporation Law of the State of Delaware.

 

“Encumbrances” shall mean liens, charges, encumbrances, mortgages, pledges,
security interests, options or any other restrictions or third-party rights.

 

“Exempt Sale” shall mean: (i) any Transfer of Shares to an Affiliate of the
selling party; (ii) any distribution of securities by a Person to its direct or
indirect equity owners; (iii) an assignment or pledge of Shares in connection
with the incurrence, maintenance or renewal of indebtedness of Timber Holding
Co. or its Subsidiaries; (iv) any Transfer of Shares pursuant to a Public Sale
or pursuant to Rule 144 of the Securities Act; and (v) any Transfer of Shares to
directors, officers, or employees of Timber Holding Co. or its Subsidiaries.

 

“FPH” means Forest Products Holdings, L.L.C., a Delaware limited liability
company.

 

“FPH Holders” shall collectively refer to FPH together with any other
Stockholders who directly or indirectly acquire any Shares from: (i) FPH; or
(ii) Boise Sub pursuant to an Initial Period Pro-Rata Tag-Along as provided in
subsection 5.3(b)(ii) below.

 

“GAAP” shall mean United States generally accepted accounting principles,
consistently applied.

 

“Independent Third Party” means any Person who, immediately prior to the
contemplated transaction, is not the owner of in excess of 5% of any class or
series of Timber Holding Co.’s common equity on a fully-diluted basis (a “5%
Owner”) and who is not an Affiliate of any such 5% Owner.

 

“Law” shall mean any federal, state, foreign or local law, constitutional
provision, code, statute, ordinance, rule, regulation, order, judgment or decree
of any governmental authority.

 

“New Securities” shall mean any shares of capital stock or other equity
securities (or debt securities convertible into such equity securities) of
Timber Holding Co., whether now authorized or not, and rights, options or
warrants to purchase said shares of capital stock and securities of any type
whatsoever that are, or may become, convertible into shares of Timber Holding
Co. capital stock or other Timber Holding Co. equity securities; provided,
however, that the term “New Securities” shall not include: (i) securities issued
in connection with any stock split, stock dividend, reclassification or
recapitalization of Timber Holding Co.; (ii) shares of Common Stock issued to
employees, consultants, officers or directors of Timber Holding Co. or its
Subsidiaries pursuant to: (A) the exercise of any stock option, stock purchase
or stock bonus plan, agreement or arrangement for the primary purpose of
soliciting or retaining the services of such Persons and which is approved by
the Board; or (B) the exercise of any stock option issued pursuant to a plan or
agreement approved by the Board; (iii) securities issued in a Public Offering;
(iv) securities issued in connection with the acquisition of any business,
assets or securities of another Person; (v) securities issued to any lender of
Timber Holding Co. or any of its Affiliates; and (vi) securities issued pursuant
to Article Four, Section 4(a) of the certificate of incorporation of Timber
Holding Co.

 

3

--------------------------------------------------------------------------------


 

“Person” shall mean an individual, a corporation, a partnership, an association,
a trust, a limited liability company or any other entity or organization.

 

“Pro Rata Portion” shall mean, with respect to each Stockholder, that number of
shares of New Securities as is equal to the product of (i) the total number of
New Securities proposed to be issued or otherwise transferred multiplied by (ii)
a fraction, the numerator of which is the number of shares of Series B Common
(including any common equity issued or issuable in respect of such Series B
Common) held by such Stockholder immediately prior to such issuance or transfer,
and the denominator of which is the total number of shares of Series B Common
(including any such common equity issued or issuable in respect of such Series B
Common) which are held by all Stockholders.

 

“Public Offering” shall mean an underwritten public offering pursuant to an
effective registration statement under the Securities Act (or any comparable
form under any similar statute then in force), covering the offer and sale of
Series B Common.

 

“Public Sale” means: (i) any sale of Series B Common pursuant to a Public
Offering  or (ii) any Spin-Off.

 

“Registration Rights Agreement” shall have the meaning set forth in the Asset
Purchase Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Commission thereunder, as
shall be in effect at the time.

 

“Series A Common” means Series A Common Stock of Timber Holding Co., par value
$0.01 per share.

 

“Series B Common” means Series B Common Stock of Timber Holding Co., par value
$0.01 per share.

 

Series C Common” means Series C Common Stock of Timber Holding Co., par value
$0.01 per share.

 

“Shares” shall mean any Series A Common, Series B Common or Series C Common held
by any Stockholder (including any equity securities issued or issuable in
respect of such Series A Common, Series B Common or Series C Common pursuant to
a stock split, stock dividend, reclassification, combination, merger,
consolidation, recapitalization or other reorganization) and any other capital
stock of any class or series of Timber Holding Co. held by any Stockholder.  As
to any particular Shares, such shares shall cease to be Shares for all purposes
of this Agreement when they have been sold or transferred pursuant to a Public
Sale, and the transferee of any Shares pursuant to a Public Sale shall not be
considered a Stockholder for purposes of this Agreement by virtue of the
ownership of Shares transferred pursuant to such Public Sale.

 

“Spin-Off” shall mean any distribution by Boise Sub or one of its Affiliates of
all of its Shares of any class or series to its public stockholders, if any.

 

4

--------------------------------------------------------------------------------


 

“Stockholders” means Boise Sub, FPH and each Person other than Timber Holding
Co. who is or becomes bound by this Agreement. Stockholders are sometimes
individually referred to herein as a “Stockholder”.

 

“Subsidiary” shall mean, with respect to any Person, any corporation, limited
liability company, partnership, joint venture or other legal entity of which
such Person, either directly or through or together with any other Subsidiary of
such Person, owns 50% or more of the equity interests.

 

“Timber Holding Co.” shall mean Boise Land & Timber Holding Co., a Delaware
corporation.

 

“Voting Stock” shall mean securities of Timber Holding Co. of any class or
series the holders of which are entitled to vote generally in the election of
directors of Timber Holding Co.

 


1.2                                 OTHER DEFINITIONAL PROVISIONS.


 


(A)                                  THE WORDS “HEREOF”, “HEREIN”, AND
“HEREUNDER”, AND WORDS OF SIMILAR IMPORT, WHEN USED IN THIS AGREEMENT, SHALL
REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
AGREEMENT.


 


(B)                                 THE TERMS DEFINED IN THE SINGULAR SHALL HAVE
A COMPARABLE MEANING WHEN USED IN THE PLURAL, AND VICE VERSA.


 


(C)                                  THE TERMS “DOLLARS” AND “$” SHALL MEAN
UNITED STATES DOLLARS.


 


(D)                                 THE TERM “INCLUDING” SHALL BE DEEMED TO MEAN
“INCLUDING WITHOUT LIMITATION.”


 


(E)                                  CAPITALIZED TERMS USED, BUT NOT OTHERWISE
DEFINED, HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO SUCH TERMS IN THE ASSET
PURCHASE AGREEMENT.

 


ARTICLE II
BUSINESS AND OPERATIONS OF TIMBER HOLDING CO.

 


2.1                                 PURPOSES AND BUSINESS. EXCEPT AS OTHERWISE
APPROVED BY THE BOARD, THE ORIGINAL PURPOSE OF TIMBER HOLDING CO. AND ITS
SUBSIDIARIES SHALL BE TO ENGAGE IN THE BUSINESS OF ACQUIRING, GROWING,
HARVESTING, AND SELLING TIMBER AND TIMBERLANDS AND OTHER ACTIVITIES RELATED TO
THE FOREGOING OR IN CONNECTION THEREWITH. TIMBER HOLDING CO. SHALL NOT AND SHALL
NOT PERMIT ANY OF ITS SUBSIDIARIES TO (AND FPH SHALL NOT CAUSE OR, TO THE EXTENT
REASONABLY WITHIN FPH’S CONTROL, PERMIT TIMBER HOLDING CO. OR ANY OF ITS
SUBSIDIARIES TO) ENGAGE IN ANY OTHER ACTIVITY OR BUSINESS EXCEPT TO THE EXTENT
APPROVED BY THE BOARD.


 


2.2                                 PRINCIPAL EXECUTIVE OFFICES. THE PRINCIPAL
EXECUTIVE OFFICES OF TIMBER HOLDING CO. SHALL BE LOCATED AT 1111 W. JEFFERSON
STREET, BOISE, IDAHO, 83728 OR SUCH OTHER LOCATION AS DETERMINED BY THE BOARD.

 

5

--------------------------------------------------------------------------------


 


ARTICLE III
BOARD OF DIRECTORS

 


3.1                                 GENERAL. FROM AND AFTER THE CLOSING, EACH
STOCKHOLDER WILL VOTE ALL OF ITS RESPECTIVE SHARES AND ANY OTHER VOTING STOCK
OVER WHICH IT POSSESSES DIRECT OR INDIRECT VOTING POWER AND WILL TAKE ALL OTHER
NECESSARY OR DESIRABLE ACTIONS WITHIN ITS DIRECT OR INDIRECT CONTROL (WHETHER IN
ITS CAPACITY AS A STOCKHOLDER OF TIMBER HOLDING CO. OR OTHERWISE), AND TIMBER
HOLDING CO. WILL TAKE ALL NECESSARY AND DESIRABLE ACTIONS WITHIN ITS CONTROL, IN
ORDER TO GIVE EFFECT TO THE PROVISIONS OF THIS ARTICLE III.  BY WAY OF EXAMPLE
AND WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BOISE SUB AND FPH SHALL
AMEND THE CERTIFICATE OF INCORPORATION OR BY-LAWS OR BOTH, AS APPLICABLE, OF
TIMBER HOLDING CO. AND EACH SUBSIDIARY TO INCORPORATE AND EFFECTUATE THE
PROVISIONS IN THIS ARTICLE III.


 


3.2                                 POWERS. SUBJECT TO THE PROVISIONS OF THE
DGCL, THE CERTIFICATE OF INCORPORATION OF TIMBER HOLDING CO., THE BY-LAWS OF
TIMBER HOLDING CO. AND THIS AGREEMENT, THE BUSINESS AND AFFAIRS OF TIMBER
HOLDING CO. SHALL BE MANAGED BY OR UNDER THE DIRECTION OF THE BOARD.


 


3.3                                 SIZE AND COMPOSITION. THE BOARD SHALL
INITIALLY CONSIST OF SIX INDIVIDUALS AS FOLLOWS:  (I) ONE DIRECTOR SHALL BE
DESIGNATED IN WRITING BY BOISE SUB (THE “BOISE SUB DIRECTOR”); (II) FOUR
DIRECTORS SHALL BE DESIGNATED IN WRITING BY FPH (THE “FPH DIRECTORS”); AND (III)
THE REMAINING DIRECTOR SHALL BE THE CHIEF EXECUTIVE OFFICER OF TIMBER HOLDING
CO. (THE “CEO DIRECTOR”); PROVIDED THAT, NOTWITHSTANDING THE FOREGOING, FPH MAY,
BY WRITTEN NOTICE TO TIMBER HOLDING CO., AT ANY TIME AND FROM TIME TO TIME,
INCREASE OR DECREASE THE NUMBER OF FPH DIRECTORS; PROVIDED FURTHER THAT IN THE
EVENT THAT (I) FPH ELECTS TO INCREASE THE NUMBER OF FPH DIRECTORS ABOVE FOUR,
BOISE SUB SHALL BE ENTITLED TO INCREASE THE NUMBER OF BOISE SUB DIRECTORS SUCH
THAT THE NUMBER OF BOISE SUB DIRECTORS AS A PERCENTAGE OF ALL DIRECTORS OF
TIMBER HOLDING CO. THEN IN OFFICE IS AS CLOSE AS POSSIBLE TO (BUT NOT IN EXCESS
OF) THE PERCENTAGE OF SERIES B COMMON OF TIMBER HOLDING CO. THEN HELD BY BOISE
SUB OR (II) FPH SUBSEQUENTLY ELECTS TO DECREASE THE NUMBER OF FPH DIRECTORS,
THEN THE NUMBER OF BOISE SUB DIRECTORS SHALL BE DECREASED SUCH THAT THE NUMBER
OF BOISE SUB DIRECTORS AS A PERCENTAGE OF ALL DIRECTORS OF TIMBER HOLDING CO.
THEN IN OFFICE IS AS CLOSE AS POSSIBLE TO (BUT NOT IN EXCESS OF) THE PERCENTAGE
OF SERIES B COMMON OF TIMBER HOLDING CO. THEN HELD BY BOISE SUB. 
NOTWITHSTANDING ANYTHING IN CLAUSE (II) OF THE IMMEDIATELY FOREGOING SENTENCE TO
THE CONTRARY, THE NUMBER OF BOISE SUB DIRECTORS SHALL NOT BE DECREASED BELOW ONE
(1) UNLESS OR UNTIL BOISE SUB’S RIGHTS TO DESIGNATE A BOISE SUB DIRECTOR HAVE
TERMINATED IN ACCORDANCE WITH THIS AGREEMENT.  BOISE SUB AND FPH, AS THE HOLDERS
OF A MAJORITY OF THE VOTING STOCK AND THUS ENTITLED TO ELECT THE CEO DIRECTOR,
SHALL: (X) AT EACH ELECTION OF DIRECTORS (OR FILLING OF A VACANCY WITH RESPECT
TO THE CEO DIRECTOR), ELECT THE INDIVIDUAL THEN SERVING AS THE CHIEF EXECUTIVE
OFFICER OF TIMBER HOLDING CO. AS THE CEO DIRECTOR; AND (Y) REMOVE THE CEO
DIRECTOR IF THE CEO DIRECTOR CEASES TO SERVE AS THE CHIEF EXECUTIVE OFFICER OF
TIMBER HOLDING CO. ANYTHING TO THE CONTRARY CONTAINED HEREIN NOTWITHSTANDING,
THE RIGHTS OF EACH OF BOISE SUB AND FPH TO DESIGNATE DIRECTORS AS PROVIDED
HEREIN SHALL NOT BE ASSIGNABLE (BY OPERATION OF LAW, THE TRANSFER OF SHARES OR
OTHERWISE) WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER; PROVIDED, HOWEVER,
THAT EACH OF BOISE SUB AND FPH SHALL,  WITHOUT THE PRIOR WRITTEN CONSENT OF THE
OTHER, BE ENTITLED TO ASSIGN ITS RIGHTS TO DESIGNATE DIRECTORS AS PROVIDED
HEREIN TO ONE OF ITS AFFILIATES THAT IS (OR BECOMES) A STOCKHOLDER.  IF DIRECTED
BY FPH, ONE OR MORE REPRESENTATIVES OF FINANCING SOURCES TO FPH AND/OR ANY OF
ITS SUBSIDIARIES SHALL BE

 

6

--------------------------------------------------------------------------------


 


ENTITLED TO ATTEND MEETINGS OF (AND RECEIVE INFORMATION PROVIDED TO THE
DIRECTORS OF) THE BOARD; PROVIDED, HOWEVER, THAT SUCH REPRESENTATIVE SHALL NOT
BE OR HAVE ANY RIGHTS OF A DIRECTOR OF THE BOARD.


 


3.4                                 TERM; REMOVAL; VACANCIES. THE MEMBERS OF THE
BOARD OTHER THAN THE CEO DIRECTOR SHALL HOLD OFFICE AT THE PLEASURE OF THE
STOCKHOLDER WHICH DESIGNATED THEM.  ANY SUCH STOCKHOLDER MAY AT ANY TIME, BY
WRITTEN NOTICE TO THE OTHER STOCKHOLDER AND TIMBER HOLDING CO., REMOVE (WITH OR
WITHOUT CAUSE) ANY MEMBER OF THE BOARD DESIGNATED BY SUCH STOCKHOLDER OTHER THAN
THE CEO DIRECTOR. SUBJECT TO APPLICABLE LAW, NO MEMBER OF THE BOARD MAY BE
REMOVED EXCEPT BY WRITTEN REQUEST BY THE STOCKHOLDER THAT DESIGNATED THE SAME.
IN THE EVENT A VACANCY OCCURS ON THE BOARD FOR ANY REASON, THE VACANCY WILL BE
FILLED BY THE WRITTEN DESIGNATION OF THE STOCKHOLDER ENTITLED TO DESIGNATE THE
DIRECTOR CREATING THE VACANCY.


 


3.5                                 NOTICE; QUORUM. MEETINGS OF THE BOARD MAY BE
CALLED UPON NOT LESS THAN THREE DAYS’ PRIOR WRITTEN NOTICE TO ALL DIRECTORS
STATING THE PURPOSE OR PURPOSES THEREOF. SUCH NOTICE SHALL BE EFFECTIVE UPON
RECEIPT, IN THE CASE OF PERSONAL DELIVERY, FACSIMILE TRANSMISSION OR OTHER
ELECTRONIC TRANSMISSION, AND FIVE BUSINESS DAYS AFTER DEPOSIT WITH THE U.S.
POSTAL SERVICE, POSTAGE PREPAID, IF MAILED. THE PRESENCE IN PERSON OF A MAJORITY
OF THE DIRECTORS THEN SERVING ON THE BOARD SHALL CONSTITUTE A QUORUM FOR THE
TRANSACTION OF BUSINESS AT ANY SPECIAL, ANNUAL OR REGULAR MEETING OF THE BOARD. 
EACH STOCKHOLDER SHALL USE ITS REASONABLE EFFORTS TO ENSURE THAT A QUORUM IS
PRESENT AT ANY DULY CONVENED MEETING OF THE BOARD AND EACH OF BOISE SUB AND FPH
MAY DESIGNATE BY WRITTEN NOTICE TO THE OTHER AN ALTERNATE REPRESENTATIVE TO ACT
IN THE ABSENCE OF ANY OF ITS DESIGNATES AT ANY SUCH MEETING. IF, AT ANY MEETING
OF THE BOARD, A QUORUM IS NOT PRESENT, A MAJORITY OF THE DIRECTORS PRESENT MAY,
WITHOUT FURTHER NOTICE, ADJOURN THE MEETING FROM TIME TO TIME UNTIL A QUORUM IS
OBTAINED.


 


3.6                                 VOTING. EACH MEMBER OF THE BOARD SHALL BE
ENTITLED TO CAST ONE VOTE ON EACH MATTER CONSIDERED BY SUCH BOARD; PROVIDED,
HOWEVER, THAT IN THE EVENT THAT A VOTE WOULD RESULT IN A TIE OR DEADLOCK WITH
RESPECT TO A MATTER, THE CEO DIRECTOR SHALL NOT BE ENTITLED TO VOTE WITH RESPECT
TO SUCH MATTER (THE BOARD SHALL POLL ITS MEMBERS PRIOR TO ANY VOTE TO EFFECTUATE
THE PURPOSES OF THIS SENTENCE).  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED BY THIS
AGREEMENT, THE ACT OF A MAJORITY OF THE MEMBERS OF THE BOARD PRESENT AT ANY
MEETING AT WHICH A QUORUM IS PRESENT SHALL CONSTITUTE AN ACT OF THE BOARD, AS
APPLICABLE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, FROM AND
AFTER THE FIRST BUSINESS DAY AFTER THE CLOSING: (X) THE FOLLOWING MATTERS SHALL
REQUIRE, IN ADDITION TO ANY OTHER VOTE REQUIRED BY APPLICABLE LAW, THE
AFFIRMATIVE VOTE OF AT LEAST THE APPLICABLE PERCENTAGE OF THE DIRECTORS THEN IN
OFFICE; (Y) TIMBER HOLDING CO. SHALL NOT DIRECTLY OR INDIRECTLY TAKE, AND SHALL
NOT PERMIT ANY OF ITS SUBSIDIARIES TO DIRECTLY OR INDIRECTLY TAKE, ANY OF THE
FOLLOWING ACTIONS WITHOUT FIRST OBTAINING SUCH APPROVAL; AND (Z) FPH SHALL NOT
CAUSE OR, TO THE EXTENT REASONABLY WITHIN FPH’S CONTROL, PERMIT TIMBER HOLDING
CO. OR ANY OF ITS SUBSIDIARIES TO TAKE ANY OF THE FOLLOWING ACTIONS WITHOUT
FIRST OBTAINING SUCH APPROVAL:

 

(I)                                     SUBJECT TO APPLICABLE LAW OR FIDUCIARY
DUTY, ANY DISSOLUTION OR LIQUIDATION OF TIMBER HOLDING CO.;

 

(II)                                  IN ADDITION TO ANY OTHER REQUIREMENT
REQUIRED UNDER SECTION 8.13 HEREOF, ANY AMENDMENT OF THE CERTIFICATE OF
INCORPORATION, ARTICLES OF INCORPORATION, BY-LAWS OR OTHER GOVERNING DOCUMENTS
OF TIMBER HOLDING CO. OR ANY OF ITS SUBSIDIARIES WHICH

 

7

--------------------------------------------------------------------------------


 

WOULD (A) TREAT ANY BOISE SUB HOLDER DISPROPORTIONATELY VIS-A-VIS ANY FPH HOLDER
OR (B) PLACE ANY RESTRICTION OR LIMITATION ON THE ABILITY OF ANY BOISE SUB
HOLDER TO TRANSFER ALL OR ANY PORTION OF ITS SHARES OR REDUCE THE CONSIDERATION
RECEIVED OR TO BE RECEIVED BY SUCH BOISE SUB HOLDER IN CONNECTION WITH SUCH
TRANSFER;

 

(III)                               THE ENTRY INTO, OR AMENDMENT OF, CONTRACTS
OR OTHER TRANSACTIONS BETWEEN TIMBER HOLDING CO. AND/OR ANY OF ITS SUBSIDIARIES,
ON THE ONE HAND, AND A STOCKHOLDER OR ANY AFFILIATE THEREOF, ON THE OTHER HAND
EXCEPT FOR: (A) THE EXECUTION, DELIVERY AND PERFORMANCE OF CONTRACTS, AMENDMENTS
AND/OR TRANSACTIONS AT OR PRIOR TO CLOSING RELATED TO OR IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THE ASSET PURCHASE AGREEMENT; AND (B) CONTRACTS,
AMENDMENTS AND TRANSACTIONS WHICH ARE NO LESS FAVORABLE TO TIMBER HOLDING CO.
AND ITS SUBSIDIARIES THAN COULD BE OBTAINED FROM BOISE SUB OR ITS AFFILIATES OR
INDEPENDENT THIRD PARTIES NEGOTIATED ON AN ARMS-LENGTH BASIS;

 

(IV)                              EXCEPT AS PROVIDED FOR IN TIMBER HOLDING CO.’S
CERTIFICATE OF INCORPORATION, THE DIRECT OR INDIRECT REDEMPTION, RETIREMENT,
PURCHASE OR OTHER ACQUISITION OF ANY EQUITY SECURITIES OF TIMBER HOLDING CO.
EXCEPT FOR (A) PRO RATA REDEMPTIONS AMONG THE HOLDERS THEREOF OR (B) REPURCHASES
PURSUANT TO ARTICLE FOUR, SECTION 4(C) OF THE CERTIFICATE OF INCORPORATION OF
TIMBER HOLDING CO.;

 

(V)                                 APPOINTMENT OF ANY PUBLIC AUDITORS WHICH ARE
NOT ONE OF THE BIG FOUR ACCOUNTING FIRMS; AND

 

(VI)                              DELEGATION OF ANY OF THE MATTERS COVERED BY
ANY OF CLAUSES (I) THROUGH (V) ABOVE TO ANY COMMITTEE OF THE BOARD.

 

Notwithstanding the foregoing, the approvals required by this Section 3.6 with
respect to any of the matters in subsections (i) through (vi) above shall not
restrict the sale of any assets or operations of Timber Holding Co. or any of
its Subsidiaries or located on the properties of Timber Holding Co. or any of
its Subsidiaries.

 


3.7                                 TELEPHONIC MEETINGS; WRITTEN CONSENTS.
EXCEPT AS MAY OTHERWISE BE PROVIDED BY APPLICABLE LAW, ANY ACTION REQUIRED OR
PERMITTED TO BE TAKEN AT ANY MEETING OF THE BOARD OR ANY COMMITTEE THEREOF MAY
BE TAKEN WITHOUT A MEETING PURSUANT TO A WRITTEN CONSENT, IN COMPLIANCE WITH THE
DGCL AND SECTION 3.6 HEREOF AND SUCH WRITTEN CONSENT IS FILED WITH THE MINUTES
OF THE PROCEEDINGS OF THE BOARD OR SUCH COMMITTEE. ANY MEETING OF THE BOARD OR
ANY COMMITTEE THEREOF MAY BE HELD BY CONFERENCE TELEPHONE OR SIMILAR
COMMUNICATION EQUIPMENT, SO LONG AS ALL BOARD OR COMMITTEE MEMBERS PARTICIPATING
IN THE MEETING CAN HEAR ONE ANOTHER CLEARLY, AND PARTICIPATION IN A MEETING BY
USE OF CONFERENCE TELEPHONE OR SIMILAR COMMUNICATION EQUIPMENT SHALL CONSTITUTE
PRESENCE IN PERSON AT SUCH MEETING.


 


3.8                                 INITIAL DIRECTORS. BOISE SUB AND FPH SHALL
MAKE THEIR INITIAL DESIGNATIONS PURSUANT TO SECTION 3.3 ON OR PRIOR TO THE
CLOSING DATE.


 


3.9                                 RECAPITALIZATION OF TIMBER HOLDING CO. UNDER
CERTAIN CIRCUMSTANCES. FOR ANY PUBLIC OFFERING OR SPIN-OFF PRIOR TO THE TIME
TIMBER HOLDING CO. BECOMES SUBJECT TO THE EXCHANGE ACT WITH RESPECT TO SHARES:
(I) TIMBER HOLDING CO. SHALL USE COMMERCIALLY REASONABLE EFFORTS TO EFFECT A
STOCK SPLIT, STOCK DIVIDEND OR STOCK COMBINATION WHICH, IN THE OPINION OF THE

 

8

--------------------------------------------------------------------------------


 


MANAGING UNDERWRITER FOR THE PUBLIC OFFERING OR BOISE SUB’S FINANCIAL ADVISOR IN
CONNECTION WITH A SPIN-OFF, IS DESIRABLE FOR THE SALE, MARKETING OR DISTRIBUTION
OF THE SHARES TO THE PUBLIC; AND (II) AS LONG SUCH STOCK SPLIT, STOCK DIVIDEND
OR STOCK COMBINATION DOES NOT TREAT SUCH SHARES OR OTHER VOTING STOCK
DIFFERENTLY THAN ALL OTHER SHARES OR OTHER VOTING STOCK HELD BY THE OTHER
HOLDERS OF SHARES AND VOTING STOCK, EACH STOCKHOLDER AGREES TO VOTE ALL OF ITS
RESPECTIVE SHARES AND ANY OTHER VOTING STOCK OVER WHICH IT POSSESSES DIRECT OR
INDIRECT VOTING POWER IN ORDER TO CAUSE SUCH STOCK SPLIT, DIVIDEND OR
COMBINATION TO BE EFFECTED CONSISTENT WITH THE PROVISIONS OF THIS SECTION 3.9.

 


ARTICLE IV
ACCOUNTING, BOOKS AND RECORDS

 


4.1                                 FISCAL YEAR. THE FISCAL YEAR OF TIMBER
HOLDING CO. SHALL BE THE PERIOD COMMENCING JANUARY 1 IN ANY YEAR AND ENDING
DECEMBER 31 OF THAT YEAR, EXCEPT THAT THE FIRST FISCAL YEAR OF TIMBER HOLDING
CO. SHALL COMMENCE ON THE CLOSING DATE AND END ON DECEMBER 31 OF THE YEAR IN
WHICH THE CLOSING DATE OCCURS.


 


4.2                                 BOOKS AND RECORDS. TIMBER HOLDING CO. SHALL
KEEP AT ITS PRINCIPAL EXECUTIVE OFFICES BOOKS AND RECORDS TYPICALLY MAINTAINED
BY PERSONS ENGAGED IN SIMILAR BUSINESSES AND WHICH SET FORTH AN ACCOUNT OF THE
BUSINESS AND AFFAIRS OF TIMBER HOLDING CO. AND ITS SUBSIDIARIES, INCLUDING A
FAIR PRESENTATION OF ALL INCOME, EXPENDITURES, ASSETS AND LIABILITIES THEREOF.
SUCH BOOKS AND RECORDS SHALL INCLUDE ALL INFORMATION REASONABLY NECESSARY TO
PERMIT THE PREPARATION OF FINANCIAL STATEMENTS REQUIRED BY APPLICABLE LAW IN
ACCORDANCE WITH GAAP.  IN ADDITION TO, AND NOT IN LIMITATION OF, THE RIGHTS
ACCORDED ALL STOCKHOLDERS OF TIMBER HOLDING CO. BY SECTION 220 OF THE DGCL, EACH
STOCKHOLDER WHO, TOGETHER WITH ITS AFFILIATES, OWNS 10% OR MORE OF THE
OUTSTANDING COMMON EQUITY OF TIMBER HOLDING CO. (A “10% STOCKHOLDER”) AND ITS
RESPECTIVE AUTHORIZED REPRESENTATIVES SHALL HAVE THE RIGHT, AT ITS OWN COST AND
AT ALL REASONABLE TIMES AND UPON REASONABLE ADVANCE WRITTEN NOTICE TO TIMBER
HOLDING CO., TO HAVE ACCESS TO, INSPECT, AUDIT AND COPY THE ORIGINAL BOOKS,
RECORDS, FILES, SECURITIES, VOUCHERS, CANCELED CHECKS, EMPLOYMENT RECORDS, BANK
STATEMENTS, BANK DEPOSIT SLIPS, BANK RECONCILIATIONS, CASH RECEIPTS AND
DISBURSEMENT RECORDS, AND OTHER DOCUMENTS OF TIMBER HOLDING CO. AND ITS
SUBSIDIARIES.


 


4.3                                 AUDITORS. TIMBER HOLDING CO. SHALL ENGAGE
ONE OF THE BIG FOUR ACCOUNTING FIRMS AS THE INITIAL INDEPENDENT PUBLIC AUDITORS
OF TIMBER HOLDING CO. AND ITS SUBSIDIARIES.


 


4.4                                 REPORTING. TIMBER HOLDING CO. SHALL USE ITS
COMMERCIALLY REASONABLE EFFORTS TO DELIVER TO EACH STOCKHOLDER UNAUDITED
CONSOLIDATED INTERIM FINANCIAL STATEMENTS FOR TIMBER HOLDING CO. AND ITS
SUBSIDIARIES FOR EACH FISCAL QUARTER (INCLUDING A BALANCE SHEET AS OF THE END OF
SUCH PERIOD AND STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS FOR
SUCH PERIOD) WITHIN 35 DAYS AFTER THE CLOSE OF EACH FISCAL QUARTER. TIMBER
HOLDING CO. WILL USE ITS COMMERCIALLY REASONABLE EFFORTS TO DELIVER TO EACH
STOCKHOLDER WITHIN (A) 120 DAYS AFTER THE CLOSE OF EACH FISCAL YEAR OF TIMBER
HOLDING CO., CONSOLIDATED ANNUAL FINANCIAL STATEMENTS FOR TIMBER HOLDING CO. AND
ITS SUBSIDIARIES FOR SUCH FISCAL YEAR (INCLUDING A BALANCE SHEET AS OF THE END
OF SUCH FISCAL YEAR AND STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH
FLOWS FOR SUCH FISCAL YEAR), IN EACH CASE AUDITED AND CERTIFIED BY THE CPA FIRM,
AND (B) 60 DAYS AFTER THE CLOSE OF EACH FISCAL YEAR OF TIMBER HOLDING CO.,
UNAUDITED CONSOLIDATED ANNUAL FINANCIAL STATEMENTS FOR

 

9

--------------------------------------------------------------------------------


 


TIMBER HOLDING CO. AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR (INCLUDING A
BALANCE SHEET AS OF THE END OF SUCH FISCAL YEAR AND STATEMENTS OF INCOME,
STOCKHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH FISCAL YEAR). SUCH ANNUAL AND
INTERIM FINANCIAL STATEMENTS SHALL CONTAIN SUCH STATEMENTS AND SCHEDULES,
PREPARED IN ACCORDANCE WITH THE REQUIREMENTS OF THE STOCKHOLDERS, AS MAY BE
REQUESTED IN WRITING BY ANY OF THE 10% STOCKHOLDERS. IN ADDITION TO THE
FOREGOING, IF BCC OR ANY OF ITS AFFILIATES IS REQUIRED TO REPORT ITS INVESTMENT
IN TIMBER HOLDING CO. UNDER AN EQUITY ACCOUNTING METHOD, TIMBER HOLDING CO.
SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO NOTIFY BCC OR THE AFFILIATE OF
ITS SHARE OF TIMBER HOLDING CO.’S INCOME OR LOSS WHEN AVAILABLE CONSISTENT WITH
PAST PRACTICES.  TIMBER HOLDING CO. SHALL BEAR THE COST OF PROVIDING FINANCIAL
AND ACCOUNTING INFORMATION REASONABLY REQUIRED BY ANY OF THE 10% STOCKHOLDERS IN
THE PREPARATION OF SUCH 10% STOCKHOLDER’S OWN FINANCIAL STATEMENTS. SUCH ANNUAL
AND INTERIM FINANCIAL STATEMENTS SHALL BE PREPARED IN ACCORDANCE WITH GAAP AND
SHALL PRESENT FAIRLY THE FINANCIAL POSITION AND RESULTS OF OPERATIONS OF TIMBER
HOLDING CO.


 


4.5                                 STOCKHOLDER’S AUDIT. IN ADDITION TO, AND NOT
IN LIMITATION OF, THE RIGHTS ACCORDED ALL STOCKHOLDERS OF TIMBER HOLDING CO. BY
SECTION 220 OF THE DGCL, UPON REASONABLE ADVANCE WRITTEN NOTICE TO TIMBER
HOLDING CO., ANY 10% STOCKHOLDER MAY REQUEST AN AUDIT OF THE BOOKS AND RECORDS
OF TIMBER HOLDING CO. AND ITS SUBSIDIARIES (A “STOCKHOLDER’S AUDIT”) BY AN
INDEPENDENT AUDITOR OF ITS SELECTION, OTHER THAN THE CPA FIRM. ANY STOCKHOLDER’S
AUDIT SHALL BE AT THE EXPENSE OF THE REQUESTING 10% STOCKHOLDER UNLESS MATERIAL
ERROR OR FRAUD IS FOUND, IN WHICH CASE SUCH AUDIT SHALL BE AT THE EXPENSE OF
TIMBER HOLDING CO.. ALL INFORMATION OBTAINED BY ANY 10% STOCKHOLDER IN ANY SUCH
AUDIT SHALL BE TREATED AS CONFIDENTIAL.


 


4.6                                 CONSENT OF TIMBER HOLDING CO. AUDITORS. UPON
REQUEST FROM TIME TO TIME BY ANY 10% STOCKHOLDER, TIMBER HOLDING CO. SHALL USE
ITS COMMERCIALLY REASONABLE EFFORTS TO OBTAIN THE WRITTEN AGREEMENTS OF TIMBER
HOLDING CO.’S AUDITORS TO PERMIT THE USE OF TIMBER HOLDING CO.’S AUDITED
FINANCIAL STATEMENTS IN CONNECTION WITH SUCH 10% STOCKHOLDER’S AND/OR ITS
AFFILIATES’ FILINGS MADE WITH THE COMMISSION (IF SUCH FINANCIAL STATEMENTS ARE
NECESSARY FOR SUCH FILINGS WITH THE COMMISSION) AND, SUBJECT TO SUCH AUDITOR’S
NORMAL PROCEDURES, IN PRIVATE OR PUBLIC OFFERINGS OF SECURITIES OF SUCH 10%
STOCKHOLDER AND/OR ITS AFFILIATES AS MAY BE REASONABLY REQUESTED BY SUCH 10%
STOCKHOLDER. IN ADDITION, TIMBER HOLDING CO. WILL USE COMMERCIALLY REASONABLE
EFFORTS TO CAUSE TIMBER HOLDING CO.’S AUDITORS TO PROVIDE A COMFORT LETTER IN
ACCORDANCE WITH SAS 72 FOR ANY SUCH OFFERING.

 


ARTICLE V
TRANSFER OF SHARES

 


5.1                                 GENERAL. NO STOCKHOLDER WILL DIRECTLY OR
INDIRECTLY SELL, ASSIGN, PLEDGE, ENCUMBER, HYPOTHECATE, DISPOSE OF OR OTHERWISE
TRANSFER (“TRANSFER”) ANY SHARES OR INTEREST IN ANY SHARES, AGREE TO ANY SUCH
TRANSFER OR PERMIT ANY SUCH INTEREST TO BE SUBJECT TO TRANSFER, DIRECTLY OR
INDIRECTLY, BY MERGER OR OTHER OPERATION OF LAW, AGREEMENT OR OTHERWISE, EXCEPT
PURSUANT TO AND IN COMPLIANCE WITH THE PROVISIONS OF THIS ARTICLE V.  ANY
PURPORTED TRANSFER IN ANY OTHER MANNER, UNLESS OTHERWISE EXPRESSLY PERMITTED BY
THIS ARTICLE V, SHALL BE NULL AND VOID, AND SHALL NOT BE RECOGNIZED OR GIVEN
EFFECT BY TIMBER HOLDING CO. OR ANY STOCKHOLDER.


 


5.2                                 TRANSFERS BY BOISE SUB HOLDERS. SUBJECT TO
THE OTHER PROVISIONS OF THIS SECTION 5.2, A BOISE SUB HOLDER MAY AT ANY TIME,
WITHOUT THE CONSENT OF ANY OTHER STOCKHOLDER,

 

10

--------------------------------------------------------------------------------


 


TRANSFER ANY OR ALL OF ITS SHARES OR INTERESTS IN SHARES (A) TO ANY AFFILIATE OR
(B) TO ANY THIRD PERSON OR PERSONS PURSUANT TO A PUBLIC SALE OR A SALE PURSUANT
TO RULE 144 OF THE SECURITIES ACT.  NOTWITHSTANDING THE FOREGOING, EXCEPT IN THE
CASE OF A PUBLIC SALE, NO BOISE SUB HOLDER MAY TRANSFER ANY SHARES TO ANY OTHER
PERSON THEN ENGAGED, DIRECTLY OR INDIRECTLY, IN A BUSINESS THAT COMPETES WITH
ANY BUSINESS OF FPH OR ANY OF ITS SUBSIDIARIES.  FURTHERMORE, NO BOISE SUB
HOLDER MAY TRANSFER ANY SHARES, EXCEPT IN A PUBLIC SALE, WITHOUT THE PRIOR
WRITTEN CONSENT OF FPH (WHICH MAY BE WITHHELD BY FPH FOR ANY REASON UNTIL THE
THIRD ANNIVERSARY OF THE CLOSING UNDER THE ASSET PURCHASE AGREEMENT AND MAY BE
WITHHELD AFTER THE THIRD ANNIVERSARY IN FPH’S REASONABLE DISCRETION).  IN NO
EVENT SHALL BOISE SUB, WITHOUT THE PRIOR WRITTEN CONSENT OF FPH, TRANSFER ANY
SHARES TO BCC OR ANY SUBSIDIARY OF BCC THAT OWNED, LEASED OR LICENSED ANY ASSETS
TRANSFERRED TO TIMBER HOLDING CO. IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THE ASSET PURCHASE AGREEMENT.  THE FOREGOING CONSENT RIGHTS
SHALL NOT BE ASSIGNABLE BY FPH OR INURE TO THE BENEFIT OF ANY TRANSFEREE,
SUCCESSOR OR ASSIGN OF FPH, EXCEPT FOR AN AFFILIATE OF FPH WHO IS (OR BECOMES) A
STOCKHOLDER.  NOTWITHSTANDING THE FOREGOING AND EXCEPT IN THE CASE OF A PUBLIC
SALE, ANY TRANSFER OF SHARES BY A BOISE SUB HOLDER SHALL BE NULL AND VOID AND
TIMBER HOLDING CO. SHALL REFUSE TO RECOGNIZE SUCH TRANSFER UNLESS THE TRANSFEREE
EXECUTES AND DELIVERS TO EACH PARTY HERETO AN AGREEMENT (A “BOISE SUB JOINDER
AGREEMENT”): (I) ACKNOWLEDGING THAT ALL SHARES OR INTERESTS IN ANY SHARES SO
TRANSFERRED ARE AND SHALL REMAIN SUBJECT TO THIS AGREEMENT; AND (II) AGREEING TO
BE BOUND HEREBY.  FURTHERMORE, AS A CONDITION PRECEDENT TO ANY TRANSFER OF
SHARES BY A BOISE SUB HOLDER, BCC MUST CERTIFY IN WRITING TO TIMBER HOLDING CO.,
WITHOUT QUALIFICATION, THAT (A) EACH OF BCC, BOISE SUB AND ANY AFFILIATE OF BCC
OR BOISE SUB (COLLECTIVELY, INCLUDING BOISE CASCADE OFFICE PRODUCTS CORP. AND
OFFICEMAX INCORPORATED, THE “BCC PARTIES”) IS IN GOOD STANDING UNDER EACH
AGREEMENT, ARRANGEMENT OR COVENANT TO WHICH A BCC PARTY IS PARTY WITH FPH OR ANY
OF FPH’S AFFILIATES (INCLUDING, WITHOUT LIMITATION, THE ASSET PURCHASE
AGREEMENT, THE BOS PAPER SALES AGREEMENT AND THE ADDITIONAL CONSIDERATION
AGREEMENT, THE “RELEVANT AGREEMENTS”), (B) NO BCC PARTY HAS IN ANY MATERIAL
RESPECT DEFAULTED UNDER OR BREACHED, OR IS IN ANY MATERIAL RESPECT IN DEFAULT
UNDER OR IN BREACH OF, ANY RELEVANT AGREEMENT AND (C) EACH SUCH BCC PARTY
REAFFIRM ITS OBLIGATIONS UNDER EACH SUCH RELEVANT AGREEMENT.  ANY BOISE SUB
HOLDER SHALL NOTIFY THE OTHER PARTIES OF ANY INTENDED TRANSFER OF SHARES OR
INTERESTS IN SHARES PURSUANT TO THIS SECTION 5.2 (OTHER THAN PURSUANT TO AN
EXEMPT SALE), GIVING THE NAME AND ADDRESS OF THE INTENDED TRANSFEREE; PROVIDED,
HOWEVER, THAT NO OTHERWISE VALID TRANSFER SHALL BE RENDERED INVALID SOLELY AS A
RESULT OF A FAILURE TO GIVE NOTICE HEREUNDER. NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, TRANSFEREES OF A BOISE SUB HOLDER SHALL ASSUME ALL OBLIGATIONS OF
THE TRANSFERRING BOISE SUB HOLDER HEREUNDER, BUT, EXCEPT WITH RESPECT TO AN
AFFILIATE OF BOISE SUB, SHALL NOT BE ENTITLED TO ANY RIGHTS OF BOISE SUB, A
BOISE SUB HOLDER OR A STOCKHOLDER CONFERRED BY THIS AGREEMENT.

 


5.3                                 TRANSFERS BY FPH HOLDERS.

 


(A)                                  PERMITTED TRANSFERS. AN FPH HOLDER MAY AT
ANY TIME, WITHOUT THE CONSENT OF ANY OTHER STOCKHOLDER, (I) TRANSFER ANY OR ALL
OF ITS SHARES TO ONE OR MORE AFFILIATES OF FPH, (II) TRANSFER ANY OR ALL ITS
SHARES PURSUANT TO AN EXEMPT SALE, OR (III) SELL ANY OR ALL OF ITS SHARES TO ANY
OTHER THIRD PERSON OR PERSONS OR PURSUANT TO A PUBLIC SALE OR OTHERWISE TRANSFER
SHARES, SUBJECT TO THE REMAINING PROVISIONS OF THIS SECTION 5.3.  THE FOREGOING
CONSENT RIGHT SHALL NOT BE ASSIGNABLE BY BOISE SUB OR INURE TO THE BENEFIT OF
ANY TRANSFEREE, SUCCESSOR OR ASSIGN OF BOISE SUB, EXCEPT FOR AN AFFILIATE OF
BOISE SUB WHO IS (OR BECOMES) A STOCKHOLDER.  NOTWITHSTANDING THE FOREGOING AND
EXCEPT IN THE CASE OF A PUBLIC SALE OR SALE TO DIRECTORS, OFFICERS OR EMPLOYEES
OF

 

11

--------------------------------------------------------------------------------


 


TIMBER HOLDING CO., ANY TRANSFER OF SHARES BY AN FPH HOLDER SHALL BE NULL AND
VOID AND TIMBER HOLDING CO. SHALL REFUSE TO RECOGNIZE SUCH TRANSFER UNLESS THE
TRANSFEREE EXECUTES AND DELIVERS TO EACH PARTY HERETO AN AGREEMENT (AN “FPH
JOINDER AGREEMENT”): (X) ACKNOWLEDGING THAT ALL SHARES OR INTERESTS IN ANY
SHARES SO TRANSFERRED ARE AND SHALL REMAIN SUBJECT TO THIS AGREEMENT; AND (Y)
AGREEING TO BE BOUND HEREBY.  UPON EXECUTION OF AN FPH JOINDER AGREEMENT, EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED HEREIN AND EXCEPT FOR ANY RIGHT HEREUNDER TO
CONSENT TO ANY ACTION OR PROPOSED ACTION (INCLUDING, WITHOUT LIMITATION, ANY
PROPOSED TRANSFER OF SHARES), THE RIGHTS OF THE TRANSFERRING FPH HOLDER
HEREUNDER WITH RESPECT TO THE SHARES TRANSFERRED SHALL BE ASSIGNED TO SUCH
TRANSFEREE.  ANY FPH HOLDER SHALL NOTIFY THE OTHER PARTIES OF ANY INTENDED
TRANSFER OF SHARES OR INTERESTS IN SHARES PURSUANT TO THIS SECTION 5.3 (OTHER
THAN AN EXEMPT SALE), GIVING THE NAME AND ADDRESS OF THE INTENDED TRANSFEREE;
PROVIDED, HOWEVER, THAT NO OTHERWISE VALID TRANSFER SHALL BE RENDERED INVALID
SOLELY AS A RESULT OF A FAILURE TO GIVE NOTICE HEREUNDER.


 


(B)                                 TAG-ALONG RIGHTS. BOISE SUB AND ITS
AFFILIATES SHALL HAVE TAG-ALONG RIGHTS AS PROVIDED IN THIS
SECTION 5.3(B):


 

(I)                                     IN THE EVENT ANY FPH HOLDER DESIRES TO
SELL ALL OR ANY PART OF ANY CLASS OR SERIES OF ITS SHARES TO A THIRD PERSON
(OTHER THAN PURSUANT TO AN EXEMPT SALE), IT SHALL PROVIDE PRIOR WRITTEN NOTICE
(THE “SALE NOTICE”) TO BOISE SUB SETTING FORTH IN REASONABLE DETAIL THE TERMS
AND CONDITIONS ON WHICH THE PROPOSED SALE IS TO BE MADE AND IDENTIFYING THE
PROPOSED PURCHASER. BOISE SUB SHALL HAVE THE OPTION (THE “TAG-ALONG OPTION”) TO
SELL ANY OR ALL OF ITS SHARES OF THE SAME CLASS AND SERIES TO THE PROPOSED
PURCHASER ON THE TERMS AND CONDITIONS SET FORTH IN SUCH SALE NOTICE SUBJECT TO
THE PROVISIONS SET FORTH IN THIS SECTION 5.3(B). BOISE SUB SHALL EXERCISE ITS
TAG-ALONG OPTION BY GIVING WRITTEN NOTICE TO FPH WITHIN TEN BUSINESS DAYS
FOLLOWING ITS RECEIPT OF THE SALE NOTICE, WHICH NOTICE SHALL SPECIFY THE NUMBER
OF SHARES OF THE SAME CLASS AND SERIES AS TO WHICH BOISE SUB IS EXERCISING ITS
TAG-ALONG RIGHT. IN THE EVENT THAT BOISE SUB EXERCISES ITS TAG-ALONG OPTION WITH
RESPECT TO ANY SALE NOTICE, BOISE SUB SHALL BE ENTITLED TO SELL ITS PRO RATA
SHARE (BASED ON THE NUMBER OF SHARES PROPOSED TO BE SOLD BY THE FPH HOLDER AND
BOISE SUB, RESPECTIVELY) OF THE SHARES PROPOSED TO BE SOLD BY THE FPH HOLDER IN
THE SALE NOTICE, IN EACH CASE ON TERMS AND CONDITIONS NO LESS FAVORABLE THAN
SPECIFIED IN THE SALE NOTICE OR OTHERWISE APPLICABLE TO THE SALE TO SUCH
PROSPECTIVE PURCHASERS BY THE FPH HOLDER. IN THE EVENT THAT BOISE SUB DOES NOT
EXERCISE ITS TAG-ALONG OPTION WITH RESPECT TO ANY SALE NOTICE, THE FPH HOLDER
SHALL BE ENTITLED TO SELL ALL OR ANY PART OF ITS SHARES AS SPECIFIED IN THE SALE
NOTICE TO THE PROSPECTIVE PURCHASER SPECIFIED IN THE SALE NOTICE ON THE TERMS
AND CONDITIONS SET FORTH IN THE SALE NOTICE (SUBJECT TO THE PROVISIONS OF THE
THIRD SENTENCE OF SECTION 5.3(A) HEREOF).

 

(II)                                  NOTWITHSTANDING SUBSECTION 5.3(B)(I)
ABOVE, WITH RESPECT TO SALES BY A FPH HOLDER OF ANY PART OF ANY CLASS OR SERIES
OF ITS SHARES TO A THIRD PERSON (OTHER THAN PURSUANT TO AN EXEMPT SALE) PRIOR TO
THE EXPIRATION OF THE SIX-MONTH PERIOD BEGINNING ON THE CLOSING DATE AT A PER
SHARE PRICE WHICH DOES NOT EXCEED THE PER SHARE PRICE PAID (EXCLUDING ANY
INTEREST FOR THE CARRYING COST OF SUCH SHARE) BY SUCH FPH HOLDER FOR SUCH
SHARES:

 

12

--------------------------------------------------------------------------------


 

(A)                              BOISE SUB AND ITS AFFILIATES SHALL NOT HAVE A
TAG-ALONG OPTION DURING SUCH SIX-MONTH PERIOD FOR SALES OF SHARES IN THE
AGGREGATE AMOUNT OF $125 MILLION (“EXCLUDED TAG-ALONG SALES”); AND

 

(B)                                BOISE SUB SHALL HAVE A TAG-ALONG OPTION ON A
PRO-RATA BASIS (I.E., ON THE SAME BASIS APPLICABLE IN SECTION 5.3(B)(I) ABOVE)
WITH RESPECT TO SUCH SALES OF SHARES BY FPH HOLDERS DURING SUCH SIX-MONTH PERIOD
IN EXCESS OF THE EXCLUDED TAG ALONG SALES (THE “INITIAL PERIOD PRO-RATA
TAG-ALONG”).

 

The provisions of this subsection 5.3(b)(ii) shall (x) terminate upon the
expiration of the six-month period beginning on the Closing Date and (y) apply
only to a Transfer or proposed Transfer to any Person that is a private equity
fund, investment banking fund, or Affiliate of the foregoing.

 

(III)                               NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, THE RIGHTS UNDER THIS SECTION 5.3(B) SHALL BE EXCLUSIVE TO
BOISE SUB AND ITS AFFILIATES AND SHALL NOT BE ASSIGNABLE TO OR INURE TO THE
BENEFIT OF ANY TRANSFEREE OF BOISE SUB OR ANY SUCCESSORS OR ASSIGNS OF BOISE
SUB, OTHER THAN AFFILIATES OF BOISE SUB.

 


5.4                                 DRAG-ALONG PROVISIONS.


 


(A)                                  DRAG-ALONG SALE. IF A SALE OF ALL OR
SUBSTANTIALLY ALL OF TIMBER HOLDING CO.’S ASSETS DETERMINED ON A CONSOLIDATED
BASIS OR A SALE OF ALL OR SUBSTANTIALLY ALL OF TIMBER HOLDING CO.’S OUTSTANDING
CAPITAL STOCK (WHETHER BY MERGER, RECAPITALIZATION, CONSOLIDATION,
REORGANIZATION, COMBINATION OR OTHERWISE) TO ANY INDEPENDENT THIRD PARTY OR
GROUP OF INDEPENDENT THIRD PARTIES (A “SALE OF THE COMPANY”) IS APPROVED BY THE
BOARD OR THE HOLDERS OF A MAJORITY OF THE SHARES OF SERIES B COMMON HELD BY THE
FPH HOLDERS (A “DRAG-ALONG SALE”), EACH STOCKHOLDER WILL CONSENT TO AND RAISE NO
OBJECTIONS AGAINST SUCH DRAG-ALONG SALE ON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH IN THE REMAINING PROVISIONS OF THIS SECTION 5.4.


 


(B)                                 DRAG-ALONG NOTICE. A NOTICE REGARDING ANY
DRAG-ALONG SALE (A “DRAG-ALONG NOTICE”) SHALL BE DELIVERED WITHIN TWO BUSINESS
DAYS FOLLOWING APPROVAL OF ANY DRAG-ALONG SALE BY TIMBER HOLDING CO. OR THE FPH
HOLDERS TO EACH STOCKHOLDER.  THE DRAG-ALONG NOTICE SHALL INCLUDE A COPY OF A
BONA FIDE OFFER FROM THE INTENDED BUYER, WHICH SHALL SET FORTH THE PRINCIPAL
TERMS OF THE DRAG-ALONG SALE, INCLUDING THE NAME AND ADDRESS OF THE INTENDED
BUYER.


 


(C)                                  DRAG-ALONG SALE OBLIGATIONS. IN CONNECTION
WITH ANY DRAG-ALONG SALE, THE STOCKHOLDERS SHALL, AND SHALL ELECT DIRECTORS WHO
SHALL, TAKE ALL NECESSARY OR DESIRABLE ACTIONS IN CONNECTION WITH THE
CONSUMMATION OF THE DRAG-ALONG SALE. IF THE DRAG-ALONG SALE IS STRUCTURED AS:
(I) A MERGER OR CONSOLIDATION, EACH STOCKHOLDER SHALL WAIVE ANY DISSENTERS
RIGHTS, APPRAISAL RIGHTS OR SIMILAR RIGHTS IN CONNECTION WITH SUCH MERGER OR
CONSOLIDATION; (II) A SALE OF STOCK, EACH STOCKHOLDER SHALL AGREE TO SELL ALL OF
ITS SHARES AND RIGHTS TO ACQUIRE SHARES ON THE TERMS AND CONDITIONS SO APPROVED;
OR (III) A SALE OR ASSETS, EACH STOCKHOLDER SHALL VOTE IN FAVOR OF SUCH SALE AND
ANY SUBSEQUENT LIQUIDATION OF TIMBER HOLDING CO. OR OTHER DISTRIBUTION OF THE
PROCEEDS THEREFROM. EACH STOCKHOLDER SHALL TAKE ALL NECESSARY OR DESIRABLE
ACTIONS IN CONNECTION WITH THE CONSUMMATION OF THE DRAG-ALONG SALE REASONABLY
REQUESTED BY FPH OR TIMBER HOLDING CO., AND EACH STOCKHOLDER SHALL BE OBLIGATED
TO AGREE ON A PRO RATA, SEVERAL (AND NOT JOINT) BASIS

 

13

--------------------------------------------------------------------------------


 


(BASED ON THE SHARE OF THE AGGREGATE PROCEEDS PAID IN SUCH DRAG-ALONG SALE) TO
ANY INDEMNIFICATION OBLIGATIONS THAT THE FPH HOLDERS AGREE TO PROVIDE IN
CONNECTION WITH SUCH DRAG-ALONG SALE (OTHER THAN ANY SUCH OBLIGATIONS THAT
RELATE SPECIFICALLY TO A PARTICULAR HOLDER OF SHARES SUCH AS INDEMNIFICATION
WITH RESPECT TO REPRESENTATIONS AND WARRANTIES GIVEN BY A HOLDER REGARDING SUCH
HOLDER’S TITLE TO AND OWNERSHIP OF SHARES).


 


(D)                                 CONDITIONS TO DRAG-ALONG SALE OBLIGATIONS.
THE OBLIGATIONS OF EACH STOCKHOLDER WITH RESPECT TO A DRAG-ALONG SALE ARE
SUBJECT TO THE SATISFACTION OF THE FOLLOWING CONDITIONS: (I) THE CONSIDERATION
TO BE RECEIVED BY THE STOCKHOLDERS WITH RESPECT TO THE DRAG-ALONG SALE SHALL
CONSIST ONLY OF CASH, PUBLICLY-TRADED SECURITIES, OR A COMBINATION OF CASH AND
PUBLICLY TRADED SECURITIES; (II) IF ANY HOLDERS OF A CLASS OR SERIES OF SHARES
ARE GIVEN AN OPTION AS TO THE FORM AND AMOUNT OF CONSIDERATION TO BE RECEIVED,
EACH HOLDER OF SUCH CLASS OR SERIES OF SHARES THAT IS AN “ACCREDITED INVESTOR”
WILL BE GIVEN THE SAME OPTION; (III) EACH HOLDER OF THEN CURRENTLY EXERCISABLE
RIGHTS TO ACQUIRE SHARES OF A CLASS OR SERIES OF SHARES WILL BE GIVEN AN
OPPORTUNITY TO EXERCISE SUCH RIGHTS PRIOR TO THE CONSUMMATION OF THE DRAG-ALONG
SALE AND PARTICIPATE IN SUCH SALE AS HOLDERS OF SUCH CLASS OR SERIES OF SHARES;
AND (IV) EACH STOCKHOLDER SHALL BE ENTITLED TO RECEIVE CONSIDERATION PER EACH
SHARE IN CONNECTION WITH THE DRAG-ALONG SALE AT LEAST EQUIVALENT TO THE
CONSIDERATION RECEIVED PER EACH SHARE OF THE SAME CLASS AND SERIES BY ANY FPH
HOLDER IN CONNECTION WITH THE DRAG-ALONG SALE.


 


(E)                                  EXPENSES. EACH STOCKHOLDER WILL BEAR ITS
PRO-RATA SHARE (BASED ON THE SHARE OF THE AGGREGATE PROCEEDS PAID IN SUCH
DRAG-ALONG SALE) OF THE COSTS OF ANY SALE OF SHARES PURSUANT TO A DRAG-ALONG
SALE TO THE EXTENT SUCH COSTS ARE INCURRED FOR THE BENEFIT OF ALL HOLDERS OF
SERIES B COMMON AND ARE NOT OTHERWISE PAID BY TIMBER HOLDING CO. OR THE
ACQUIRING PARTY. FOR PURPOSES OF THIS SECTION 5.4(E), COSTS INCURRED IN
EXERCISING REASONABLE EFFORTS TO TAKE ALL NECESSARY ACTIONS IN CONNECTION WITH
THE CONSUMMATION OF A DRAG-ALONG SALE IN ACCORDANCE WITH THIS SECTION 5.4 SHALL
BE DEEMED TO BE FOR THE BENEFIT OF ALL HOLDERS OF SERIES B COMMON. COSTS
INCURRED BY STOCKHOLDERS ON THEIR OWN BEHALF WILL NOT BE CONSIDERED COSTS OF THE
TRANSACTION HEREUNDER.


 


(F)                                    EXCEPTION TO DRAG-ALONG. NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 5.4, NO STOCKHOLDER SHALL
HAVE ANY OBLIGATION UNDER THIS SECTION 5.4 WITH RESPECT TO A DRAG-ALONG SALE IF
THE DRAG-ALONG NOTICE WITH RESPECT TO THE DRAG-ALONG SALE IS RECEIVED BY BOISE
SUB AFTER THE HOLDERS OF BOISE SUB REGISTRABLE SECURITIES HAVE REQUESTED A
DEMAND REGISTRATION WHICH TIMBER HOLDING CO. IS OBLIGATED TO OBSERVE PURSUANT TO
THE REGISTRATION RIGHTS AGREEMENT AND FOR A PERIOD THEREAFTER ENDING ON THE DATE
FOLLOWING CONSUMMATION OF THE SALE OF ALL SHARES SUBJECT TO SUCH DEMAND
REGISTRATION UNLESS, IN THE OPINION OF THE MANAGING UNDERWRITER FOR SUCH DEMAND
REGISTRATION, THE PER SHARE CONSIDERATION PAYABLE PURSUANT TO THE DRAG-ALONG
SALE EXCEEDS THE NET PROCEEDS PER SHARE EXPECTED TO BE RECEIVED BY SELLING
STOCKHOLDERS PURSUANT TO THE DEMAND REGISTRATION.


 


5.5                                 LEGENDS. A COPY OF THIS AGREEMENT SHALL BE
FILED WITH THE SECRETARY OF TIMBER HOLDING CO. AND KEPT WITH THE RECORDS OF
TIMBER HOLDING CO.  EACH OF THE STOCKHOLDERS HEREBY AGREES THAT EACH OUTSTANDING
CERTIFICATE REPRESENTING SHARES SHALL BEAR A CONSPICUOUS LEGEND READING
SUBSTANTIALLY AS FOLLOWS:

 

14

--------------------------------------------------------------------------------


 

“The securities represented by this Certificate have not been registered under
the Securities Act of 1933 or the applicable state and other securities laws and
may not be sold, pledged, hypothecated, encumbered, disposed of or otherwise
transferred without compliance with the Securities Act of 1933 or any exemption
thereunder and applicable state and other securities laws. The securities
represented by this Certificate are subject to the restrictions on transfer and
other provisions of a Stockholders Agreement dated as of October 29, 2004, (as
amended from time to time, the “Agreement”) by and among Boise Land & Timber
Holdings Corp. (the “Company”) and certain of its stockholders, and may not be
sold, pledged, hypothecated, encumbered, disposed of or otherwise transferred
except in accordance therewith. A copy of the Agreement is on file at the
principal executive offices of the Company.”

 


ARTICLE VI
RIGHTS ON NEW SECURITY ISSUANCE

 


6.1                                 PREEMPTIVE RIGHTS. TIMBER HOLDING CO. HEREBY
GRANTS TO EACH STOCKHOLDER THE IRREVOCABLE AND EXCLUSIVE FIRST OPTION (THE
“FIRST OPTION”) TO PURCHASE ALL OR PART OF ITS PRO RATA PORTION OF ANY NEW
SECURITIES WHICH TIMBER HOLDING CO. MAY, FROM TIME TO TIME AFTER THE DATE OF
THIS AGREEMENT, PROPOSE TO ISSUE AND SELL OR OTHERWISE TRANSFER.


 


6.2                                 NOTICES WITH RESPECT TO PROPOSED ISSUANCE OF
NEW SECURITIES. IN THE EVENT TIMBER HOLDING CO. PROPOSES TO UNDERTAKE AN
ISSUANCE OR OTHER TRANSFER OF NEW SECURITIES, IT SHALL GIVE EACH STOCKHOLDER
ENTITLED TO A FIRST OPTION PURSUANT TO THIS ARTICLE VI WRITTEN NOTICE (THE
“COMPANY NOTICE”) OF ITS INTENTION, DESCRIBING IN DETAIL THE TYPE OF NEW
SECURITIES, THE PRICE AND THE TERMS UPON WHICH TIMBER HOLDING CO. PROPOSES TO
ISSUE OR OTHERWISE TRANSFER SUCH NEW SECURITIES. EACH SUCH STOCKHOLDER SHALL
HAVE 10 BUSINESS DAYS FROM THE DATE OF RECEIPT OF ANY SUCH COMPANY NOTICE TO
AGREE TO PURCHASE, PURSUANT TO THE EXERCISE OF THE FIRST OPTION, UP TO SUCH
STOCKHOLDER’S PRO RATA PORTION OF EACH TYPE AND CLASS AND SERIES OF SUCH NEW
SECURITIES (I.E., THE SAME STRIPS) FOR THE PRICE AND UPON THE TERMS AND
CONDITIONS SPECIFIED IN THE COMPANY NOTICE BY GIVING WRITTEN NOTICE TO TIMBER
HOLDING CO. AND STATING THEREIN THE QUANTITY OF NEW SECURITIES TO BE PURCHASED.


 


6.3                                 COMPANY’S RIGHT TO COMPLETE PROPOSED SALE OF
NEW SECURITIES TO THE EXTENT PREEMPTIVE RIGHTS ARE NOT EXERCISED. IN THE EVENT
THE STOCKHOLDERS FAIL TO EXERCISE A PREEMPTIVE RIGHT WITH RESPECT TO ANY NEW
SECURITIES WITHIN THE PERIODS SPECIFIED IN SECTION 6.2, TIMBER HOLDING CO. SHALL
HAVE 90 DAYS THEREAFTER TO SELL OR ENTER INTO AN AGREEMENT (PURSUANT TO WHICH
THE SALE OF SUCH NEW SECURITIES SHALL BE CLOSED, IF AT ALL, WITHIN 45 DAYS FROM
THE DATE OF SAID AGREEMENT) TO SELL THE NEW SECURITIES NOT ELECTED TO BE
PURCHASED BY THE STOCKHOLDERS AT THE PRICE AND UPON TERMS NOT SUBSTANTIALLY MORE
FAVORABLE TO THE PROSPECTIVE PURCHASERS OF SUCH SECURITIES THAN THOSE SPECIFIED
IN COMPANY NOTICE. IN THE EVENT THAT TIMBER HOLDING CO. HAS NOT SOLD THE NEW
SECURITIES OR ENTERED INTO AN AGREEMENT TO SELL THE NEW SECURITIES WITHIN SAID
90-DAY PERIOD. TIMBER HOLDING CO. SHALL NOT THEREAFTER ISSUE OR SELL OR
OTHERWISE TRANSFER SUCH NEW

 

15

--------------------------------------------------------------------------------


 


SECURITIES WITHOUT FIRST OFFERING SUCH SECURITIES TO THE STOCKHOLDERS IN THE
MANNER PROVIDED IN THIS ARTICLE VI.


 


6.4                                 CLOSING OF PURCHASE. IF A STOCKHOLDER ELECTS
TO PURCHASE UP TO ITS PRO RATA PORTION OF ANY NEW SECURITIES SET FORTH IN ANY
COMPANY NOTICE, SUCH PURCHASE SHALL BE CONSUMMATED AT SUCH TIME AND AT SUCH
LOCATION SELECTED BY TIMBER HOLDING CO. UPON REASONABLE ADVANCE NOTICE. AT THE
CONSUMMATION OF ANY PURCHASE AND SALE OF NEW SECURITIES PURSUANT TO THIS
ARTICLE VI: (I) TIMBER HOLDING CO. SHALL ISSUE OR OTHERWISE TRANSFER TO THE
ELECTING STOCKHOLDER THE CERTIFICATES EVIDENCING THE NEW SECURITIES BEING
PURCHASED, TOGETHER WITH SUCH OTHER DOCUMENTS OR INSTRUMENTS REASONABLY REQUIRED
BY COUNSEL FOR THE STOCKHOLDER TO CONSUMMATE SUCH PURCHASE AND SALE; (II) THE
STOCKHOLDER WILL DELIVER THE CASH CONSIDERATION PAYABLE BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT OR ACCOUNTS DESIGNATED IN WRITING BY
TIMBER HOLDING CO. (SUCH DESIGNATION TO BE MADE NO LATER THAN TWO BUSINESS DAYS
PRIOR TO THE DATE OF SUCH CONSUMMATION); (III) TIMBER HOLDING CO. SHALL DELIVER
TO THE STOCKHOLDER A WRITTEN REPRESENTATION THAT THE NEW SECURITIES ARE BEING
PURCHASED AND SOLD FREE AND CLEAR OF ANY AND ALL ENCUMBRANCES (OTHER THAN
ENCUMBRANCES UNDER EXISTING SECURITIES LAWS AND UNDER THIS AGREEMENT AND THE
CERTIFICATE OF INCORPORATION FOR TIMBER HOLDING CO.); AND (IV) THE STOCKHOLDER
SHALL DELIVER TO TIMBER HOLDING CO. SUCH WRITTEN INVESTMENT REPRESENTATIONS AS
MAY REASONABLY BE REQUIRED BY COUNSEL TO TIMBER HOLDING CO. FOR SECURITIES LAWS
PURPOSES AND ALL OTHER APPLICABLE REPRESENTATIONS AND WARRANTIES AS OTHER
PURCHASERS OF NEW SECURITIES. NOTWITHSTANDING THE FOREGOING, ANY PURCHASE OF NEW
SECURITIES PURSUANT TO THIS ARTICLE VII SHALL BE ON THE SAME TERMS AND
CONDITIONS AS SET FORTH IN THE COMPANY NOTICE.

 


ARTICLE VII
TERM

 


7.1                                 TERM. SUBJECT TO THE NEXT SENTENCE, UNLESS
EARLIER TERMINATED BY MUTUAL AGREEMENT OF BOISE SUB AND FPH, THIS AGREEMENT
SHALL TERMINATE UPON THE EARLIEST TO OCCUR OF: (I) THE COMPLETE LIQUIDATION OR
DISSOLUTION OF TIMBER HOLDING CO. OR ITS SUBSIDIARIES AND THE PAYMENT OF THE
PROCEEDS OF SUCH LIQUIDATION OR DISSOLUTION TO BOISE SUB AND FPH; (II) A PUBLIC
OFFERING (PROVIDED THAT THEREAFTER THIS AGREEMENT SHALL NEVERTHELESS REMAIN IN
FULL FORCE AND EFFECT WITH RESPECT TO THE PROVISIONS OF SECTION 8.13 AND ALL
RELATED DEFINITIONS AND PROVISIONS TO THE EXTENT NECESSARY OR DESIRABLE TO GIVE
EFFECT TO SECTION 8.13 UNTIL THE BOISE SUB HOLDERS CEASE TO HOLD ANY SERIES A
COMMON OR THE OCCURRENCE OF AN EVENT DESCRIBED IN CLAUSES (I), (III), (IV), OR
(V) OF THIS SENTENCE); (III) SUCH DATE AS BOISE SUB AND ITS AFFILIATES FIRST
HOLD LESS THAN 50% OF THE NUMBER OF SHARES OF SERIES B COMMON THAT THEY HOLD ON
THE DATE OF THE CLOSING; (IV) THE ACQUISITION OF ALL OR SUBSTANTIALLY ALL OF THE
STOCK OR ASSETS OF BCC OR BOISE SUB (WHETHER DIRECTLY OR INDIRECTLY AND WHETHER
BY STOCK SALE, ASSET SALE, MERGER, CONSOLIDATION, COMBINATION OR OTHERWISE) BY A
PERSON ENGAGED, DIRECTLY OR INDIRECTLY, IN A BUSINESS THAT HAS MORE THAN $500
MILLION IN ANNUAL REVENUES IN A BUSINESS THAT COMPETES OR BUSINESSES THAT
COMPETE WITH THE BUSINESS OF FPH AND ITS SUBSIDIARIES, OR (V) AT THE ELECTION OF
FPH, AT ANY TIME WHEN BOISE SUB OR ANY OF ITS PERMITTED AFFILIATES OWN SHARES,
BOISE SUB OR SUCH PERMITTED AFFILIATE CEASES TO BE A SUBSIDIARY OF BCC;
PROVIDED, HOWEVER, THAT IN CASE OF ANY TERMINATION PURSUANT TO THIS SECTION 7.1,
UNLESS OTHERWISE DETERMINED BY FPH, THIS AGREEMENT SHALL NEVERTHELESS REMAIN IN
FULL FORCE AND EFFECT WITH RESPECT TO THE DRAG-ALONG PROVISIONS SET FORTH IN
SECTION 5.4 AND ALL RELATED DEFINITIONS AND PROVISIONS TO THE EXTENT NECESSARY
OR DESIRABLE TO GIVE FULL FORCE AND EFFECT TO SECTION 5.4.  THE RIGHTS OF EACH
OF BOISE SUB AND FPH TO TERMINATE THIS AGREEMENT BY MUTUAL

 

16

--------------------------------------------------------------------------------


 


AGREEMENT AND THE RIGHT OF FPH TO TERMINATE THIS AGREEMENT WITH RESPECT TO THE
DRAG-ALONG PROVISIONS OF SECTION 5.4 ARE NOT ASSIGNABLE BY BOISE SUB OR FPH, AND
SHALL NOT INURE TO THE BENEFIT OF ANY TRANSFEREE, SUCCESSOR OR ASSIGN OF BOISE
SUB OR BOISE SUB, OTHER THAN TO AN AFFILIATE OF SUCH PARTY WHO IS (OR BECOMES) A
STOCKHOLDER, WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER.

 


ARTICLE VIII
MISCELLANEOUS

 


8.1                                 NOTICES. ALL NOTICES AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN
GIVEN IF: (I) DELIVERED IN PERSON (TO THE INDIVIDUAL WHOSE ATTENTION IS
SPECIFIED BELOW) OR VIA FACSIMILE OR ELECTRONIC TRANSMISSION (FOLLOWED
IMMEDIATELY WITH A COPY IN THE MANNER SPECIFIED IN CLAUSES (II) OR (III)
HEREOF); (II) SENT BY PREPAID FIRST-CLASS REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED; OR (III) SENT BY RECOGNIZED OVERNIGHT COURIER SERVICE, AS
FOLLOWS:


 

to Boise Sub:

 

 

Kooskia Investment Corporation

 

c/o OfficeMax Incorporated

 

1111 West Jefferson Street

 

Boise, ID 83728

 

Attention: George Harad, Chairman of the Board

 

Facsimile: (208) 384-4912

 

with a copy to:

 

 

OfficeMax Incorporated

 

1111 West Jefferson Street

 

Boise, ID 83728

 

Attention: Matthew Broad, Vice President and General Counsel

 

Facsimile: (208) 384-7945

 

to FPH:

 

 

Forest Products Holdings, L.L.C.

 

c/o Madison Dearborn Partners, L.L.C.

 

Three First National Plaza

 

Suite 3800

 

Chicago, IL 60602

 

Attention: Samuel M. Mencoff

 

Thomas S. Souleles

 

Facsimile: (312) 895-1056

 

Email: smencoff@mdcp.com

 

tsouleles@mdcp.com

 

17

--------------------------------------------------------------------------------


 

with a copy to:

 

 

Kirkland & Ellis LLP

 

200 East Randolph Drive

 

Chicago, IL 60601

 

Attention: Jeffrey W. Richards, Esq.

 

Facsimile: (312) 861-2200

 

Email: jrichards@kirkland.com

 

to Timber Holding Co.:

 

 

Boise Land & Timber Holdings Corp.

 

c/o Madison Dearborn Partners, L.L.C.

 

Three First National Plaza

 

Suite 3800

 

Chicago, IL 60602

 

Attention:  Samuel M. Mencoff

 

 

Thomas S. Souleles

 

Facsimile: (312) 895-1056

 

Email: smencoff@mdcp.com

 

 

tsouleles@mdcp.com

 

with a copy to:

 

 

Kirkland & Ellis LLP

 

200 East Randolph Drive

 

Chicago, IL 60601

 

Attention: Jeffrey W. Richards, Esq.

 

Facsimile: (312) 861-2200

 

Email: jrichards@kirkland.com

 

to other Stockholders:

 

 

To the address which appears

 

on the books and records of Timber Holding Co.

 

or to such other address as any party hereto may, from time to time, designate
in a written notice given in like manner. All notices and other communications
hereunder shall be effective: (i) the day of delivery when delivered by hand,
facsimile, electronic transmission or overnight courier; and (ii) three Business
Days from the date deposited in the mail in the manner specified above.

 


8.2                                 AMENDMENT; WAIVER. ANY PROVISION OF THIS
AGREEMENT MAY BE AMENDED OR WAIVED IF, AND ONLY IF, SUCH AMENDMENT OR WAIVER IS
IN WRITING AND SIGNED: (I) IN THE CASE OF AN AMENDMENT, BY: (A) TIMBER HOLDING
CO.; (B) STOCKHOLDERS HOLDING A MAJORITY OF THE SHARES OF SERIES B COMMON HELD
BY THE BOISE SUB HOLDERS; (C) STOCKHOLDERS HOLDING A MAJORITY OF THE SHARES OF
SERIES B COMMON HELD BY FPH HOLDERS; AND (D) BY EACH OF FPH AND BOISE SUB (IN
EACH CASE ONLY SO LONG AS SUCH PERSON OR ANY OF ITS AFFILIATES IS A
STOCKHOLDER); OR (II) IN THE CASE

 

18

--------------------------------------------------------------------------------


 


OF A WAIVER, BY THE PARTY AGAINST WHOM THE WAIVER IS TO BE EFFECTIVE.  THE
RIGHTS OF BOISE SUB AND FPH TO CONSENT TO AN AMENDMENT TO THIS AGREEMENT SHALL
NOT BE ASSIGNABLE BY BOISE SUB OR FPH AND SHALL NOT INURE TO THE BENEFIT OF ANY
TRANSFEREE, SUCCESSOR OR ASSIGN OF BOISE SUB OR FPH, OTHER THAN TO AN AFFILIATE
OF SUCH PARTY WHO IS A (OR IN CONNECTION THEREWITH, BECOMES) STOCKHOLDER,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER.  NO FAILURE OR DELAY BY ANY
PARTY IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A
WAIVER THEREOF NOR SHALL ANY SINGLE OR PARTIAL EXERCISE THEREOF PRECLUDE ANY
OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR
PRIVILEGE. EXCEPT AS OTHERWISE PROVIDED HEREIN, THE RIGHTS AND REMEDIES HEREIN
PROVIDED SHALL BE CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES
PROVIDED BY LAW.


 


8.3                                 ASSIGNMENT. EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, NO PARTY TO THIS AGREEMENT MAY ASSIGN ANY OF ITS RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTIES HERETO.


 


8.4                                 ENTIRE AGREEMENT. THIS AGREEMENT (INCLUDING
THE EXHIBITS HERETO) AND THE RELATED REGISTRATION RIGHTS AGREEMENT, CONTAINS THE
ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN,
WITH RESPECT TO SUCH  MATTERS.


 


8.5                                 PUBLIC DISCLOSURE. EACH OF THE PARTIES
HEREBY AGREES THAT, EXCEPT AS MAY BE REQUIRED TO COMPLY WITH THE REQUIREMENTS OF
ANY APPLICABLE LAWS OR THE RULES AND REGULATIONS OF ANY STOCK EXCHANGE UPON
WHICH ITS SECURITIES (OR THE SECURITIES OF ONE OF ITS AFFILIATES) ARE TRADED, IT
SHALL NOT MAKE OR PERMIT TO BE MADE ANY PRESS RELEASE OR SIMILAR PUBLIC
ANNOUNCEMENT OR COMMUNICATION CONCERNING THE EXECUTION OR PERFORMANCE OF THIS
AGREEMENT UNLESS SPECIFICALLY APPROVED IN ADVANCE BY ALL PARTIES HERETO. IN THE
EVENT, HOWEVER, THAT LEGAL COUNSEL FOR ANY PARTY IS OF THE OPINION THAT A PRESS
RELEASE OR SIMILAR PUBLIC ANNOUNCEMENT OR COMMUNICATION IS REQUIRED BY LAW OR BY
THE RULES AND REGULATIONS OF ANY STOCK EXCHANGE ON WHICH SUCH PARTY’S SECURITIES
(OR THE SECURITIES OF ONE OF SUCH PARTY’S AFFILIATES) ARE TRADED, THEN SUCH
PARTY MAY ISSUE A PUBLIC ANNOUNCEMENT LIMITED SOLELY TO THAT WHICH LEGAL COUNSEL
FOR SUCH PARTY ADVISES IS REQUIRED UNDER SUCH LAW OR SUCH RULES AND REGULATIONS
(AND THE PARTY MAKING ANY SUCH ANNOUNCEMENT SHALL PROVIDE A COPY THEREOF TO THE
OTHER PARTY FOR REVIEW BEFORE ISSUING SUCH ANNOUNCEMENT).


 


8.6                                 PARTIES IN INTEREST. THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND BE BINDING UPON THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS. NOTHING IN THIS AGREEMENT, EXPRESS
OR IMPLIED, IS INTENDED TO CONFER UPON ANY PERSON OTHER THAN TIMBER HOLDING CO.,
BOISE SUB, FPH OR THEIR RESPECTIVE SUCCESSORS OR PERMITTED ASSIGNS, ANY RIGHTS
OR REMEDIES UNDER OR BY REASON OF THIS AGREEMENT.


 


8.7                                 GOVERNING LAW: SUBMISSION TO JURISDICTION:
SELECTION OF FORUM. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OF CONFLICTS OF LAWS. EACH PARTY  HERETO AGREES THAT IT SHALL BRING
ANY ACTION OR PROCEEDING IN RESPECT OF ANY CLAIM ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTAINED IN OR CONTEMPLATED BY THIS
AGREEMENT, WHETHER IN TORT OR CONTRACT OR AT LAW OR IN EQUITY, EXCLUSIVELY IN

 

19

--------------------------------------------------------------------------------


 


ANY UNITED STATES FEDERAL COURT OR ANY STATE COURT LOCATED IN THE STATE OF
ILLINOIS (THE “CHOSEN COURTS”) AND: (I) IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE CHOSEN COURTS; (II) WAIVES ANY OBJECTION TO LAYING VENUE IN
ANY SUCH ACTION OR PROCEEDING IN THE CHOSEN COURTS; (III) WAIVES ANY OBJECTION
THAT THE CHOSEN COURTS ARE AN INCONVENIENT FORUM OR DO NOT HAVE JURISDICTION
OVER ANY PARTY HERETO; AND (IV) AGREES THAT SERVICE OF PROCESS UPON SUCH PARTY
IN ANY SUCH ACTION OR PROCEEDING SHALL BE EFFECTIVE IF NOTICE IS GIVEN IN
ACCORDANCE WITH SECTION 8.1 OF THIS AGREEMENT.


 


8.8                                 COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED
IN ONE OR MORE COUNTERPARTS (INCLUDING BY FACSIMILE OR ELECTRONIC TRANSMISSION),
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, AND ALL OF WHICH SHALL CONSTITUTE ONE
AND THE SAME AGREEMENT.


 


8.9                                 SEVERABILITY. THE PROVISIONS OF THIS
AGREEMENT SHALL BE DEEMED SEVERABLE AND THE INVALIDITY OR UNENFORCEABILITY OF
ANY PROVISION SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE OTHER
PROVISIONS HEREOF OR THEREOF. IF ANY PROVISION OF THIS AGREEMENT, OR THE
APPLICATION THEREOF TO ANY PERSON OR ANY CIRCUMSTANCE, IS INVALID OR
UNENFORCEABLE: (A) A SUITABLE AND EQUITABLE PROVISION SHALL BE SUBSTITUTED
THEREFOR IN ORDER TO CARRY OUT, SO FAR AS MAY BE VALID AND ENFORCEABLE, THE
INTENT AND PURPOSE OF SUCH INVALID OR UNENFORCEABLE PROVISION; AND (B) THE
REMAINDER OF THIS AGREEMENT AND THE APPLICATION OF SUCH PROVISION TO OTHER
PERSONS OR CIRCUMSTANCES SHALL NOT BE AFFECTED BY SUCH INVALIDITY OR
UNENFORCEABILITY, NOR SHALL SUCH INVALIDITY OR UNENFORCEABILITY AFFECT THE
VALIDITY OR ENFORCEABILITY OF SUCH PROVISION, OR THE APPLICATION THEREOF, IN ANY
OTHER JURISDICTION.


 


8.10                           HEADINGS. THE HEADING REFERENCES AND THE TABLE OF
CONTENTS HEREIN ARE FOR CONVENIENCE PURPOSES ONLY, DO NOT CONSTITUTE A PART OF
THIS AGREEMENT AND SHALL NOT BE DEEMED TO LIMIT OR AFFECT ANY OF THE PROVISIONS
HEREOF.


 


8.11                           EQUITABLE RELIEF. EACH PARTY ACKNOWLEDGES THAT
MONEY DAMAGES WOULD BE INADEQUATE TO PROTECT AGAINST ANY ACTUAL OR THREATENED
BREACH OF THIS AGREEMENT BY ANY PARTY AND THAT EACH PARTY SHALL BE ENTITLED TO
EQUITABLE RELIEF, INCLUDING SPECIFIC PERFORMANCE AND/OR INJUNCTION, WITHOUT
POSTING BOND OR OTHER SECURITY IN ORDER TO ENFORCE OR PREVENT ANY VIOLATIONS OF
THE PROVISIONS OF THIS AGREEMENT.


 


8.12                           NO PARTNERSHIP. THIS AGREEMENT SHALL NOT
CONSTITUTE AN APPOINTMENT OF ANY PARTY AS THE AGENT OF ANY OTHER PARTY, NOR
SHALL ANY PARTY HAVE ANY RIGHT OR AUTHORITY TO ASSUME, CREATE OR INCUR IN ANY
MANNER ANY OBLIGATION OR OTHER LIABILITY OF ANY KIND, EXPRESS OR IMPLIED,
AGAINST, IN THE NAME OR ON BEHALF OF, ANY OTHER PARTY. NOTHING HEREIN OR IN THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE CONSTRUED AS, OR DEEMED TO
BE, THE FORMATION OF A PARTNERSHIP BY OR AMONG THE PARTIES HERETO.


 


8.13                           CERTAIN CONSENTS OF BOISE SUB HOLDERS.


 


(A)                                  NEITHER TIMBER HOLDING CO. OR ANY OF ITS
SUBSIDIARIES SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF BOISE SUB HOLDERS THEN
HOLDING A MAJORITY OF THE OUTSTANDING SERIES B COMMON THEN HELD BY ALL BOISE SUB
HOLDERS, MAKE ANY AMENDMENT OF THE CERTIFICATE OF

 

20

--------------------------------------------------------------------------------


 


INCORPORATION, ARTICLES OF INCORPORATION, BY-LAWS OR OTHER GOVERNING DOCUMENTS
OF TIMBER HOLDING CO. OR ANY OF ITS SUBSIDIARIES WHICH WOULD (I) TREAT ANY BOISE
SUB HOLDER DISPROPORTIONATELY VIS-A-VIS ANY FPH HOLDER OR (II) PLACE ANY
RESTRICTION OR LIMITATION ON THE ABILITY OF ANY BOISE SUB HOLDER TO TRANSFER ALL
OR ANY PORTION OF ITS SHARES OR REDUCE THE CONSIDERATION RECEIVED OR TO BE
RECEIVED BY SUCH BOISE SUB HOLDER IN CONNECTION WITH SUCH TRANSFER.


 


(B)                                 TIMBER HOLDING CO. AGREES THAT BOISE SUB
WILL HAVE THE RIGHT TO CAUSE ITS SERIES A COMMON TO BE ACQUIRED (I) BY TIMBER
HOLDING CO. PRIOR TO ANY PAYMENTS BEING MADE TO FPH FROM THE PROCEEDS OF ANY
UNDERWRITTEN PUBLIC OFFERING OF EQUITY SECURITIES OF TIMBER HOLDING CO. AND (II)
IN CONNECTION WITH THE CLOSING OF ANY SALE OF THE COMPANY, IN EACH CASE AS LONG
AS CASH PROCEEDS ARE AVAILABLE TO COMMON STOCK.  THE PURCHASE PRICE PER SHARE
FOR SERIES A COMMON ACQUIRED PURSUANT TO CLAUSE (I) OF THIS SECTION 8.13(B)
SHALL BE EQUAL TO THE LIQUIDATION VALUE (AS DEFINED IN TIMBER HOLDING CO.’S
CERTIFICATE OF INCORPORATION) THEREOF PLUS SERIES A COMMON ACCUMULATED DIVIDENDS
(AS DEFINED IN TIMBER HOLDING CO.’S CERTIFICATE OF INCORPORATION) PLUS ALL OTHER
ACCRUED BUT UNPAID DIVIDENDS THEREON (THE “SERIES A PER SHARE VALUE”) AND THE
PURCHASE PRICE PER SHARE FOR SERIES A COMMON ACQUIRED PURSUANT TO CLAUSE (II) OF
THIS SECTION 8.13(B) SHALL BE THE LESSER OF (A) THE SERIES A PER SHARE VALUE AND
(B) THE AGGREGATE AMOUNT AVAILABLE FOR DISTRIBUTION TO HOLDERS OF COMMON STOCK
OF TIMBER HOLDING CO. IN SUCH SALE OF THE COMPANY DIVIDED BY THE NUMBER OF
SHARES OF SERIES A COMMON THEN OUTSTANDING.


 


(C)                                  TIMBER HOLDING CO. SHALL NOT, WITHOUT THE
PRIOR WRITTEN CONSENT OF BOISE SUB HOLDERS THEN HOLDING A MAJORITY OF THE
OUTSTANDING SERIES A COMMON THEN HELD BY ALL BOISE SUB HOLDERS, PAY ANY DIVIDEND
IN RESPECT OF, OR MAKE ANY REDEMPTION OR REPURCHASE OF, ANY SHARES OF SERIES B
COMMON HELD BY ANY FPH HOLDER.


 


(D)                                 NOTWITHSTANDING THE FOREGOING, IN THE EVENT
TIMBER HOLDING CO. DIRECTLY OR INDIRECTLY TRANSFERS ALL OR SUBSTANTIALLY ALL OF
THE TIMBERLANDS AT ANY TIME PRIOR TO THE PAYMENT IN FULL AND TERMINATION OF THE
SENIOR CREDIT FACILITY TO WHICH BOISE CASCADE, L.L.C. IS A PARTY AND THE NOTES
ISSUED UNDER THE HIGH-YIELD INDENTURE TO WHICH BOISE CASCADE, L.L.C. IS A PARTY,
THEN TIMBER HOLDING CO. MAY ELECT TO DISTRIBUTE A PORTION OF THE PROCEEDS FROM
SUCH SALE TO FPH AND BOISE SUB.  SUCH A DISTRIBUTION MAY BE ACCOMPLISHED BY (A)
A DISTRIBUTION FROM TIMBER HOLDINGS CO. TO FPH AND BOISE SUB, OR (B) A
LIQUIDATION OF TIMBER HOLDING CO., AND IN EITHER CASE THE PROCEEDS TIMBER
HOLDING CO. ELECTS TO DISTRIBUTE SHALL BE ALLOCATED AMONG THE SERIES A COMMON
AND SERIES B COMMON HELD BY FPH AND BOISE SUB AS A LIQUIDATING DISTRIBUTION
PURSUANT TO THE TERMS OF TIMBER HOLDING CO.’S CERTIFICATE OF INCORPORATION.


 

Upon any such distribution, if there are Optional Reinvestable Proceeds, then:

 

(I) Boise Sub will have the option to retain an amount of proceeds equal to the
lesser of (x) the aggregate Series A Per Share Value of all Series A Common held
by Boise Sub (the “Series A Value”) and (y) the Optional Reinvestable Proceeds
(the lesser of (x) and (y), the “Series A Retainable Proceeds”), but will have
the option to invest a portion of the Series A Retainable Proceeds in Series A
Common Units of Operating Holding Co. in an amount equal to the lesser of the
Series A Retainable Proceeds and the Optional Reinvestment Amount; and

 

21

--------------------------------------------------------------------------------


 

(II) if the Series B Optional Reinvestment Amount is greater than zero, then (x)
FPH will invest in Series B Common Units of Operating Holding Co. an amount
equal to the Series B Optional Reinvestment Amount multiplied by a fraction, the
numerator of which is the total sale proceeds distributed to FPH, and the
denominator of which is the total sale proceeds distributed to FPH and Boise Sub
in respect of their Series B Common; and (y) Boise Sub will invest in Series B
Common Units of Operating Holding Co. (at the same price per unit as paid by FPH
under clause (x) above) an amount equal to the Series B Optional Reinvestment
Amount multiplied by a fraction, the numerator of which is the total sales
proceeds distributed to Boise Sub in respect of its Series B Common, and the
denominator of which is the total sale proceeds distributed to FPH and Boise Sub
in respect of their Series B Common.

 

Upon any such distribution, if there is a Mandatory Reinvestment Amount, then:

 

(A) if the Series A Value is greater than the Optional Reinvestable Proceeds (or
if there are no Optional Reinvestable Proceeds), then Boise Sub will invest in
Series A Common Units of Operating Holding Co. an amount equal to the Mandatory
Reinvestment Amount multiplied by a fraction, the numerator of which is the
total sale proceeds distributed to Boise Sub in respect of its Series A Common
(less the Series A Retainable Proceeds, if any), and the denominator of which is
the total sale proceeds distributed to FPH and Boise Sub (less the Series A
Retainable Proceeds, if any);

 

(B) FPH will invest in Series B Common Units of Operating Holding Co. an amount
equal to the Mandatory Reinvestment Amount multiplied by a fraction, the
numerator of which is the total sale proceeds distributed to FPH, and the
denominator of which is the total sale proceeds distributed to FPH and Boise Sub
(less the Series A Retainable Proceeds, if any); and

 

(C) Boise Sub will invest in Series B Common Units of Operating Holding Co. (at
the same price per unit as paid by FPH under clause (B) above) an amount equal
to the Mandatory Reinvestment Amount multiplied by a fraction, the numerator of
which is the total sale proceeds distributed to Boise Sub in respect of its
Series B Common, and the denominator of which is the total sale proceeds
distributed to FPH and Boise Sub (less the Series A Retainable Proceeds, if
any).

 

The “Mandatory Reinvestment Amount” shall be equal to the sum, without
duplication, of: (i) if Boise Cascade L.L.C. is required under the terms of its
senior credit facility to pay to its lenders any portion of the proceeds from
the sale of Timberlands over and above amounts of debt otherwise repaid by
Timber Holding Co. and its Subsidiaries, the amount of such excess requirement,
plus (ii) any other proceeds from the sale of Timberlands distributed to FPH and
Boise Sub that pursuant to the terms of the high-yield indenture to which Boise
Cascade L.L.C. is a party may not be distributed to the shareholders of Timber
Holding Co. without reinvestment thereof by such shareholders in Operating
Holding Co.

 

The “Optional Reinvestable Proceeds” shall be equal to any proceeds from the
sale of Timberlands distributed to FPH and Boise Sub over and above any
Mandatory Reinvestment Amount; provided that the Optional Reinvestable Proceeds
shall be reduced by the aggregate

 

22

--------------------------------------------------------------------------------


 

federal and state income taxes payable in respect of the total sale proceeds
distributed to FPH and Boise Sub.

 

The “Optional Reinvestment Amount” shall be equal to, if Boise Cascade L.L.C. is
permitted to repurchase or redeem any notes under the terms of its high-yield
indenture with any portion of the Optional Reinvestable Proceeds, the amount of
such proceeds that FPH determines shall be used to repurchase or redeem such
notes.

 

The “Series B Optional Reinvestment Amount” shall mean the lesser of (x) the
excess, if any, of the Optional Reinvestable Proceeds over the Series A Value,
and (y) the Optional Reinvestment Amount minus the amount, if any, elected to be
invested by Boise Sub under clause (I) above.

 

*          *          *          *

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed or caused this Agreement to be
executed as of the date first written above.

 

 

KOOSKIA INVESTMENT CORPORATION

 

 

 

By:

/s/ J. W. Holleran

 

 

 

Name: J. W. Holleran

 

 

Title: President

 

 

 

FOREST PRODUCTS HOLDINGS, L.L.C.

 

 

 

By: Madison Dearborn Capital Partners IV, L.P.

 

Its: Managing Member

 

 

 

By: Madison Dearborn Partners IV, L.P.

 

Its: General Partner

 

 

 

By: Madison Dearborn Partners, L.L.C.

 

Its: General Partner

 

 

 

By:

/s/ Thomas S. Souleles

 

 

 

Name: Thomas S. Souleles

 

 

Title: Managing Director

 

 

 

 

 

BOISE LAND & TIMBER HOLDINGS CORP.

 

 

 

By:

/s/ Thomas S. Souleles

 

 

 

Name: Thomas S. Souleles

 

 

Title: Vice President

 

--------------------------------------------------------------------------------